EXHIBIT 10.1

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT dated as of December 4, 2003 (this “Amendment”) is to the
Credit Agreement (as amended, the “Credit Agreement”) dated as of February 25,
2003 among LITHIA MOTORS, INC. (the “Company”), various financial institutions
(the “Lenders”) and DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC, as agent for the
Lenders (the “Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as defined in the Credit Agreement.

 

WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

 

SECTION 1  AMENDMENTS.  Effective on (and subject to the occurrence of) the
Amendment Effective Date (as defined below):

 

1.1          (a) The following definitions shall be added to Section 1.1 of the
Credit Agreement, each in its appropriate alphabetical position:

 

Floor Plan Business means Floor Plan Financing provided or to be provided by any
Person in respect of New Motor Vehicles and/or Auction Motor Vehicles.

 

Provider – see Section 13.17, as amended hereafter.

 

Second Amendment Effective Date means December 4, 2003.

 

(b)  The definition of Interest Rate in Section 1.1 of the Credit Agreement
shall be amended and restated in its entirety to read as follows:

 

Interest Rate means, for each day, a rate per annum equal to the sum of (a) (i)
in the case of any day from and including the first day of each calendar month
through and including the 15th day of such calendar month, the Eurodollar Rate
for the first day of such calendar month and (ii) in the case of any day from
and including the 16th day of each calendar month through and including the last
day of such calendar month, the Eurodollar Rate for the 16th day of such
calendar month plus (b) (i) to the extent that the Revolving Outstandings are
less than or equal to the Borrowing Base, a margin of two and three-quarters
percent (2.75%) per annum and (ii) to the extent that the Revolving Outstandings
exceed the Borrowing Base, a margin of three and one-half percent (3.50%) per
annum (with the determination of such Borrowing Base to be effective as of the
first day of the calendar month during which the Borrowing Base Certificate is
delivered).  The foregoing margins may be adjusted at any time in the Agent’s
sole and absolute

 

Second Amendment

 

--------------------------------------------------------------------------------


 

discretion upon 90 days’ prior written notice from the Agent to the Company;
provided that (i) no reduction in such margins shall be permitted without the
prior written consent of each Lender, (ii) no more than one such adjustment may
be made during any period of twelve consecutive months and (iii) no such notice
may be delivered until the date which is 90 days prior to the first anniversary
of the Closing Date.  Notwithstanding the foregoing, (i) at any time an Event of
Default exists under Section 11.1.1 or 11.1.4, if requested by the Required
Lenders, the applicable margin shall be increased by two percent (2.00%) per
annum and (ii) at any time an Event of Default exists other than an Event of
Default under Section 11.1.1 or 11.1.4, if requested by the Required Lenders,
the applicable margin shall be increased by one percent (1.00%) per annum.  For
purposes of this definition, “Eurodollar Rate” means, for any day, the rate of
interest (rounded upwards, if necessary, to the next 1/16th of 1%) published in
The Wall Street Journal (Midwest Edition) on such day (or if not published on
such day, for the immediately preceding day on which it was published) in its
“Money Rates” column as the one-month London Interbank Offered Rate for
Dollar-denominated deposits (if The Wall Street Journal ceases to publish such a
rate or substantially changes the methodology used to determine such rate, then
the rate shall be otherwise independently determined by the Agent from an
alternate source selected by the Agent in its sole discretion or determined by
the Agent on a basis substantially similar to the methodology used by The Wall
Street Journal on the date of this Agreement).  If the Company fails to deliver
any Borrowing Base Certificate required by Section 9.1.6 by the 45th day after
any Fiscal Quarter, then, from the first day of the month during which such
Borrowing Base Certificate was required to be delivered until the first day of
the month during which such Borrowing Base Certificate is actually delivered,
the first $50,000,000 of Revolving Loans shall bear interest at an Interest Rate
determined pursuant to clause (b)(ii) above, but subject to the fourth sentence
of this definition.

 

1.2          Section 2.2 of the Credit Agreement shall be amended by inserting
the following sentence after the final sentence thereof: 

 

“The Company may not use the Agent’s electronic funds transfer system to fund
any borrowings under this Agreement.”

 

1.3          Section 5.1 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

5.1           Agent’s Fee.  Each Lender hereto that is not DCSNA acknowledges
and agrees that the Agent may deduct from interest payments received by it from
the Company an amount equal to 0.15% per annum of the daily unpaid principal
amount of the Loans of such Lender.  All fees under this Section are
nonrefundable.

 

1.4          Section 7.1 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

7.1           Making of Payments.  All payments of principal of or interest on
the Notes, and of all fees, shall be made by the Company to the Agent in
immediately available funds at the office specified by the Agent not later than
2:00 p.m., Detroit time, on the date due; and funds received after that hour
shall be deemed to have been received by the Agent on the following Business
Day.  For purposes of the preceding sentence, “in immediately available funds”
shall mean (a) with respect to payments of principal of the Notes, by federal
wire transfer and (b) with respect to payments of interest on the Notes and
payments of all fees, by federal wire transfer or by the Agent’s electronic
funds transfer system (in accordance with written instructions provided by the
Agent to the Company).  The Agent shall remit to each Lender its share of all
such payments received in collected funds by the Agent for the account of such
Lender (x) on the same Business Day it has received any payment in respect of
principal and (y) no later than the Business Day after it has received any
payment in respect of interest or fees.

 

1.5          Section 9.7(i) of the Credit Agreement shall be amended by (x)
deleting the words “or Toyota Motor Credit Corporation” therein and (y)
substituting the word “or” for the comma immediately following the words
“General Motors Acceptance Corporation” therein.

 

1.6          Section 9.7(j) of the Credit Agreement shall be amended by
inserting the words “or Toyota Motor Credit Corporation” immediately after the
term “DCSNA” therein.

 

1.7          Section 9.7(k) of the Credit Agreement shall be amended by (x)
inserting the words “and Toyota Motor Credit Corporation” immediately after each
reference to the term “DCSNA” therein and (y) substituting the word “have” for
the word “has” therein.

 

1.8          Section 9.8(d) of the Credit Agreement shall be amended by
inserting the words “and improvements thereon” at the end of clause (ii)
thereof.

 

1.9          Section 9.8(h) of the Credit Agreement shall be amended by (x)
substituting the word “for” for the word “with” therein and (y) substituting the
words “is providing financing” for the words “is affiliated” therein.

 

1.10        Section 9.20(h) of the Credit Agreement shall be amended by (x)
deleting the existing text therein and (y) substituting “[INTENTIONALLY LEFT
BLANK]” therefor.

 

1.11        Section 9.20 of the Credit Agreement shall be amended by
substituting the designation “(c) or (g)” for the designation “(c), (g) or (h)”
in clause (y) of the proviso therein.

 

1.12        Section 11.2 of the Credit Agreement shall be amended by
substituting the term “Cash Collateral” for the words “cash collateral” each
place where they appear therein.

 

1.13        Section 13.17 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

13.17       DCSNA and Toyota Motor Credit Corporation Right of First Refusal on
Floor Plan Financing.  No Automobile Dealership shall obtain any Floor Plan
Financing

 

3

--------------------------------------------------------------------------------


 

from any Person other than DCSNA or Toyota Motor Credit Corporation (other than
Floor Plan Financings permitted under Section 9.7(i)) unless and until it shall
have submitted a request in writing to each of DCSNA and Toyota Motor Credit
Corporation (each, a “Provider”) that each Provider provide such Floor Plan
Financing on terms consistent with the terms of the Floor Plan Financing at the
time provided by such Provider to the Company and the other Automobile
Dealerships and provided a reasonable opportunity to each Provider to provide
such financing and each Provider shall have declined to provide the same.  For
purposes hereof, a Provider will be deemed to have declined to provide any Floor
Plan Financing requested by an Automobile Dealership in writing if it shall have
failed to respond to such Automobile Dealership within ten Business Days of
receiving such written request.  If each Provider declines to provide any such
requested Floor Plan Financing, the Automobile Dealership that requested the
same may then obtain such requested Floor Plan Financing from another Person.

 

1.14        Schedule 2.1 to the Credit Agreement shall be replaced by Schedule
2.1 hereto.

 

1.15        Schedule 13.3 of the Credit Agreement shall be amended by inserting
the following text at the end thereof:

 

TOYOTA MOTOR CREDIT CORPORATION, as a Lender

 

Notices of Borrowing and All Other Notices

 

19001 South Western Avenue

Torrance, CA  90509-2958

Attention:  Reid Boozer
Telephone: (310) 468-4791
Facsimile: (310) 381-7794

 

SECTION 2  REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to the Agent and the Lenders that:  (a) the representations and warranties made
in Section 8 of the Credit Agreement are true and correct on and as of the
Amendment Effective Date (as defined below) with the same effect as if made on
and as of the Amendment Effective Date (except to the extent relating solely to
an earlier date, in which case they were true and correct as of such earlier
date); (b) no Event of Default or Unmatured Event of Default exists or will
result from the execution of this Amendment; (c) no event or circumstance has
occurred since the Closing Date that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect; (d) the execution and delivery
by the Company of this Amendment and the performance by the Company of its
obligations under the Credit Agreement as amended hereby (as so amended, the
“Amended Credit Agreement”) (i) are within the corporate powers of the Company,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary approval from any governmental authority and (iv) do not
and will not contravene or conflict with any provision of any law, rule or
regulation or any order, decree, judgment or award which is binding on the
Company or any of its Subsidiaries or of any provision of the

 

4

--------------------------------------------------------------------------------


 

certificate of incorporation or bylaws or other organizational documents of the
Company or of any agreement, indenture, instrument or other document which is
binding on the Company or any of its Subsidiaries; and (e) the Amended Credit
Agreement is the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

SECTION 3  EFFECTIVENESS.  The amendments set forth in Section 1 above shall
become effective as of such date (the “Amendment Effective Date”) when the Agent
shall have received (a) a counterpart of this Amendment executed by the Company
and the Lenders (or, in the case of any party other than the Company from which
the Agent has not received a counterpart hereof, facsimile confirmation of the
execution of a counterpart hereof by such party) and (b) each of the following
documents, each in form and substance satisfactory to the Agent:

 

3.1          Reaffirmation.  A counterpart of the Reaffirmation of Loan
Documents, substantially in the form of Exhibit A, executed by each Loan Party
other than the Company.

 

3.2          Assignment Agreement.  A counterpart of an Assignment Agreement,
substantially in the form of Exhibit B, executed by DCSNA, Toyota Motor Credit
Corporation, the Agent and the Company.

 

3.3          Amended and Restated Intercreditor Agreement.          A
counterpart of the Amended and Restated Intercreditor Agreement, substantially
in the form of Exhibit C, executed by  DCSNA, Toyota Motor Credit Corporation,
Ford Motor Credit Company and General Motors Acceptance Corporation.

 

3.4          Other Documents.  Such other documents as the Agent or any Lender
may reasonably request.

 

SECTION 4  MISCELLANEOUS.

 

4.1          Continuing Effectiveness, etc.  As hereby amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  As of the Amendment Effective Date, all references
in the Credit Agreement, the Notes, each other Loan Document and any similar
document to the “Credit Agreement” or similar terms shall refer to the Amended
Credit Agreement.

 

4.2          Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

 

4.3          Expenses.  The Company agrees to pay the reasonable costs and
expenses of the Agent (including reasonable fees and disbursements of counsel,
including, without duplication, the allocable costs of internal legal services
and all disbursements of internal legal counsel) in connection with the
preparation, execution and delivery of this Amendment.

 

5

--------------------------------------------------------------------------------


 

4.4          Governing Law.  This Amendment shall be a contract made under and
governed by the laws of the State of Michigan applicable to contracts made and
to be wholly performed within the State of Michigan.

 

4.5          Successors and Assigns.  This Amendment shall be binding upon the
Company, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Company, the Lenders and the Agent and the
successors and assigns of the Lenders and the Agent.

 

4.6          Termination of Letter Agreement Regarding Section 13.17 of the
Credit Agreement.  The Company and DCSNA hereby agree that as of the Amendment
Effective Date the letter agreement dated as of February 25, 2003 by and between
the Company and DCSNA regarding Section 13.17 of the Credit Agreement is
terminated.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

Delivered as of the day and year first above written.

 

 

 

LITHIA MOTORS, INC.

 

 

 

By:

/s/ Jeffrey B. DeBoer

 

 

Title:

Senior VP and CFO

 

 

 

 

 

 

DAIMLERCHRYSLER SERVICES NORTH
AMERICA LLC, as the Agent, as the Issuing
Lender and as a Lender

 

 

 

By:

/s/ M. L’Archer

 

 

Title:

Director, Dealer Credit

 

 

 

 

 

TOYOTA MOTOR CREDIT CORPORATION,
as a Lender

 

 

 

By:

/s/ D. M. Taylor

 

 

Title:

Corporate Mgr. Dealer Relations

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

LENDERS AND PRO RATA SHARES

 

Lender

 

Pro Rata Share
of Revolving
Commitment Amount

 

Pro Rata Share

 

DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC

 

$

125,000,000

 

62.5

%

TOYOTA MOTOR CREDIT CORPORATION

 

$

75,000,000

 

37.5

%

TOTALS

 

$

200,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REAFFIRMATION

 

December 4, 2003

 

DaimlerChrysler Services North

America LLC, as the Agent

and the Lenders party

to the Credit Agreement

referred to below

27777 Inkster Road

Farmington Hills, Michigan 48334

Attn: Michele Nowak

 

Re:  Reaffirmation of Loan Documents

 

Ladies and Gentlemen:

 

Please refer to:

 

(a)           The Security Agreement dated as of  February 25, 2003 (the
“Security Agreement”) among Lithia Motors, Inc. (the “Company”), its
subsidiaries and DaimlerChrysler Services North America LLC in its capacity as
Agent (in such capacity, the “Agent”);

 

(b)           The Guaranty dated as of February 25, 2003 (the “Guaranty”)
executed in favor of the Agent and various other parties by all subsidiaries of
the Company; and

 

(c)           The Pledge Agreement dated as of February 25, 2003 (the “Pledge
Agreement”) executed by the Company and certain of its subsidiaries.

 

Each of the undersigned acknowledges that the Company, the Lenders and the Agent
have executed the Second Amendment (the “Second Amendment”) to the Credit
Agreement dated as of February 25, 2003 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
otherwise defined herein have the meanings given in the Credit Agreement.

 

Each of the undersigned hereby confirms that the Security Agreement, the
Guaranty, the Pledge Agreement and each other Loan Document to which such
undersigned is a party remains in full force and effect after giving effect to
the effectiveness of the Second Amendment and that, upon such effectiveness, all
references in each Loan Document to the “Credit Agreement” shall be references
to the Credit Agreement, as amended by the Second Amendment.

 

Reaffirmation of Loan Documents

 

--------------------------------------------------------------------------------


 

 

This letter agreement may be signed in counterparts and by the various parties
on separate counterparts.  This letter agreement shall be governed by the laws
of the State of Michigan applicable to contracts made and to be performed
entirely within such State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

 

HUTCHINS EUGENE NISSAN, INC.

 

HUTCHINS IMPORTED MOTORS, INC.

 

LGPAC, INC.

 

LITHIA AUTO SERVICES, INC.

 

LITHIA BNM, INC.

 

LITHIA DE, INC.

 

LITHIA DM, INC.

 

LITHIA HPI, INC.

 

LITHIA KLAMATH, INC.

 

LITHIA LAC, INC.

 

LITHIA MEDFORD HON, INC.

 

LITHIA MOTORS SUPPORT SERVICES, INC.

 

LITHIA MTLM, INC.

 

LITHIA OF ROSEBURG, INC.

 

LITHIA RENTALS, INC.

 

LITHIA ROSE-FT, INC.

 

LITHIA SOC, INC.

 

SATURN OF SOUTHWEST OREGON, INC.

 

LITHIA CHRYSLER JEEP OF ANCHORAGE,
INC.

 

LITHIA IMPORTS OF ANCHORAGE, INC.

 

LITHIA CIMR, INC.

 

LITHIA CJDB, INC.

 

LITHIA DC, INC.

 

LITHIA FMF, INC.

 

LITHIA FN, INC.

 

LITHIA FVHC, INC.

 

LITHIA JEF, INC.

 

LITHIA MMF, INC.

 

LITHIA NF, INC.

 

LITHIA OF ANCHORAGE, INC.

 

LITHIA TKV, INC.

 

LITHIA TR, INC.

 

LITHIA VWC, INC.

 

LITHIA VWPC, INC.

 

LITHIA CENTENNIAL CHRYSLER PLYMOUTH
JEEP, INC.

 

LITHIA CHERRY CREEK DODGE, INC.

 

LITHIA COLORADO CHRYSLER PLYMOUTH,
INC.

 

LITHIA COLORADO JEEP, INC.

 

LITHIA COLORADO SPRINGS JEEP CHRYSLER
PLYMOUTH, INC.

 

LITHIA FOOTHILLS CHRYSLER, INC.

 

LITHIA OF THORNTON, INC.

 

LITHIA CB, INC.

 

S-1

--------------------------------------------------------------------------------


 

 

LITHIA DB, INC.

 

LITHIA IB, INC.

 

LITHIA LMB, INC.

 

LITHIA FORD OF BOISE, INC.

 

LITHIA OF CALDWELL, INC.

 

LITHIA OF POCATELLO, INC.

 

LITHIA POCA-HON, INC.

 

LITHIA CD, INC.

 

LITHIA OF OMAHA, INC.

 

LITHIA MBO, INC.

 

LITHIA RENO SUB-HYUN, INC.

 

LITHIA SALMIR, INC.

 

LITHIA AUTOMOTIVE, INC.

 

LITHIA OF SIOUX FALLS, INC.

 

CAMP AUTOMOTIVE, INC.

 

LITHIA BC, INC.

 

LITHIA DC OF RENTON, INC.

 

LITHIA DODGE OF TRI-CITIES, INC.

 

LITHIA FTC, INC.

 

LITHIA IC, INC.

 

LITHIA OF SEATTLE, INC.

 

TC HON, INC.

 

LITHIA HYR, INC.

 

LITHIA CS, INC.

 

LITHIA OF FAIRFIELD, INC.

 

LITHIA OF SANTA ROSA, INC.

 

LITHIA OF VACAVILLE, INC.

 

LITHIA CCTF, INC.

 

LITHIA OF TWIN FALLS, INC.

 

LITHIA LMM, INC.

 

LITHIA OF MISSOULA, INC.

 

LITHIA OF OKLAHOMA, INC.

 

LITHIA OF BILLINGS, INC.

 

LITHIA OF SPOKANE, INC.

 

LITHIA OF FAIRBANKS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

LITHIA LP OF TEXAS, LLC

 

LITHIA GP OF TEXAS, LLC

 

 

By:  Lithia Motors, Inc., Manager

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

LITHIA LAC OF WASHINGTON, LLC

 

 

 

By:

Lithia LAC, Inc., Manager

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

LITHIA SH, LLC

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

SOE, LLC

 

 

By:

Lithia SH, LLC, Manager

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

LITHIA VS, LLC

 

 

By:  Camp Automotive, Inc., Manager

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LITHIA CJDBS, L.P.

 

LITHIA CJDO, L.P.

 

LITHIA CJDSA. L.P.

 

LITHIA CM, L.P.

 

LITHIA CO, L.P.

 

LITHIA CSA, L.P.

 

LITHIA DMID, L.P.

 

LITHIA DSA, L.P.

 

LITHIA HMID, L.P.

 

LITHIA NSA, L.P.

 

LITHIA OF GRAPEVINE, L.P.

 

 

By:  Lithia GP of Texas, LLC, General Partner

 

 

By:  Lithia Motors, Inc., Manager

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

LRE SPRINGFIELD, LLC

 

 

By:  Lithia Real Estate, Inc., Manager

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

as of the date first written above

 

 

 

 

 

DAIMLERCHRYSLER SERVICES NORTH

 

 

AMERICA, LLC, as the Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AGREEMENT

 

Date:  December 4, 2003

 

To:          Lithia Motors, Inc.

 

and

 

DaimlerChrysler Services North America LLC, as Agent

 

Re:  Assignment under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Please refer to Section 13.9.1 of the Credit Agreement, dated as of February 25,
2003 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Lithia Motors, Inc. (the “Company”), various financial
institutions and DaimlerChrysler Services North America LLC, as agent (in such
capacity, the “Agent”).  Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Credit Agreement.

 

DCSNA (the “Assignor”) hereby sells and assigns to Toyota Motor Credit
Corporation (the “Assignee”), and the Assignee hereby purchases and assumes from
the Assignor, that interest in and to the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof equal to  37.5% of the
Assignor’s Loans, Letters of Credit and Commitments, such sale, purchase,
assignment and assumption to be effective as of December 4, 2003, or such later
date on which the Company and the Agent shall have consented hereto, to the
extent such consents are required (the “Effective Date”).  After giving effect
to such sale, purchase, assignment and assumption, the Assignee’s and the
Assignor’s respective Commitments and Pro Rata Shares for purposes of the Credit
Agreement will be as set forth below their names on the signature pages hereof.

 

The Assignor hereby instructs the Agent to make all payments from and after the
Effective Date in respect of the interest assigned hereby directly to the
Assignee.  The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee, provided that the Assignor agrees to pay to the
Assignee on the Effective Date an amount equal to $17,054.94 representing the
Pro Rata Share of the Assignee in the fees previously paid by the Company
pursuant to Section 5.2 of the Credit Agreement for the period from the
Effective Date to the first anniversary of the Closing Date (the “TMCC Facility
Fee”).  The Assignee agrees that, upon receipt of any such interest or fees
(other than the TMCC Facility Fee), the Assignee will promptly remit the same to
the Assignor.

 

The Assignee hereby confirms that it has received a copy of the Credit Agreement
and the exhibits thereto, together with copies of the documents which were
required to be delivered

 

Assignment Agreement

 

--------------------------------------------------------------------------------


 

under the Credit Agreement as a condition to the making of the initial
extensions of credit thereunder.  The Assignee acknowledges and agrees that it
(i) has made and will continue to make such inquiries and has taken and will
take such care on its own behalf as would have been the case had its Commitment
been granted and its Loans been made directly to the Company without the
intervention of the Agent, the Assignor or any other Lender and (ii) has made
and will continue to make, independently and without reliance upon the Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement.  The Assignee further acknowledges and agrees that neither the
Agent nor the Assignor has made any representation or warranty about the
creditworthiness of the Company or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.  This assignment shall be made without recourse
to the Assignor.

 

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

The Assignee represents and warrants to the Company and the Agent that, as of
the date hereof, the Company will not be obligated to pay any greater amount
under Section 7.6 of the Credit Agreement than the Company is obligated to pay
to the Assignor under such Section.

 

Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:

 

(a)           the Assignee (i) shall be deemed automatically to have become a
party to the Credit Agreement and to have all the rights and obligations of a
“Lender” under the Credit Agreement as if it were an original signatory thereto
to the extent specified in the second paragraph hereof; and (ii) agrees to be
bound by the terms and conditions set forth in the Credit Agreement as if it
were an original signatory thereto; and

 

(b)           the Assignor shall be released from its obligations under the
Credit Agreement to the extent specified in the second paragraph hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

(A)

Institution Name:

 

Toyota Motor Credit Corporation

 

 

Address:

 

19001 South Western Avenue

 

 

 

 

Torrance, CA  90509-2958

 

 

Attention:

 

Reid Boozer

 

 

Telephone:

 

(310) 468-4791

 

 

Facsimile:

 

(310) 381-7794

 

 

 

 

 

 

(B)

Payment Instructions: Bank:  Bank of America, N.A., Concord CA

 

 

ABA#:

 

 

 

 

 

Account #:

 

 

 

 

 

Account Name:

 

TMCC

 

 

Attention:  Ref:

 

Lithia

 

 

2

--------------------------------------------------------------------------------


 

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

 

TOYOTA MOTOR CREDIT CORPORATION,
as the Assignee

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

Commitment = $75,000,000

 

Pro Rata Share = 37.5%

 

 

 

 

 

DAIMLERCHRYSLER SERVICES NORTH
AMERICA LLC, as the Assignor

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

Commitment = $125,000,000

 

Pro Rata Share = 62.5%

 

Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND CONSENTED TO

this 4th day of December, 2003

 

DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC, as the Agent

 

 

By:

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO

this 4th day of December, 2003

 

 

LITHIA MOTORS, INC., as the Company

 

By:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------